                 Case 2:16-cv-01941-JLR Document 61 Filed 10/08/20 Page 1 of 4



 1
                                                                     The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10     Grace Galloway, Andy Lesko, and Brenda            Case No. 2:16-cv-01941-JLR
       Shoss, individually and on behalf of all
11     others similarly situated,                        STIPULATED MOTION TO STRIKE
                                                         AND RESET DEADLINES
12                                         Plaintiffs,
                                                         NOTE ON MOTION CALENDAR:
13
                 v.                                      October 8, 2020
14
       VALVE CORPORATION, a Washington
15     corporation,

16                                        Defendant.
17
18                                   I.       RELIEF REQUESTED

19          Plaintiffs and Defendant Valve Corporation respectfully request that this Court strike the

20 current deadlines in the Initial Scheduling Order (Dkt. #57) and reset them for particular dates

21 after the Court rules on Valve’s pending motion to dismiss (Dkt. #59), which is noted for
22 October 23, 2020.
23                                  II.      STIPULATED MOTION

24          The Court entered an Initial Scheduling Order on September 22, 2020, setting deadlines

25 for the parties’ Rule 26(f) conference (October 6, 2020), initial disclosures (October 20, 2020),
26 and submission of the Combined Joint Status Report and Discovery Plan (October 27, 2020).

       STIPULATED MOTION TO STRIKE AND RESET                                        FOX ROTHSCHILD LLP
       DEADLINES (2:16-CV-01941-JLR)                                              1001 FOURTH AVENUE, SUITE 4500
                                                                                              SEATTLE, WA 98154
                                                                                                   206.624.3600


     114999297
                 Case 2:16-cv-01941-JLR Document 61 Filed 10/08/20 Page 2 of 4




 1 (Dkt. #57.) On October 1, 2020, Valve filed a Motion to Dismiss Plaintiffs’ First Amended
 2 Complaint, which seeks dismissal of all claims with prejudice. (Dkt. #59.) Valve’s motion is
 3 noted for consideration on October 23, 2020.
 4          Under Federal Rule of Civil Procedure 16(b)(4), the Court may modify case deadlines on

 5 a showing of good cause. Here, the parties agree that good cause exists to strike the current
 6 deadlines in the Initial Scheduling Order and reset them for particular dates after the Court rules

 7 on Valve’s pending motion to dismiss. The outcome of Valve’s pending motion will effect
 8 whether and how this case proceeds. It is more efficient and practical for the parties to conduct
 9 the Rule 26(f) conference, exchange initial disclosures, and prepare and file the Combined Joint
10 Status Report and Discovery Plan after the Court rules on Valve’s pending second motion to
11 dismiss. No prejudice to the parties will result from striking and re-setting these deadlines. The
12 parties’ request is not made for the purpose of improper delay or to burden the Court.
13                                        III.    CONCLUSION
14
            The parties respectfully request that the Court strike the current deadlines in the Initial
15
     Scheduling Order and reset them for particular dates after the Court rules on Valve’s pending
16
     motion to dismiss.
17
            DATED this 8th day of October, 2020.
18
       STRITMATTER KESSLER KOEHLER                       FOX ROTHSCHILD LLP
19     MOORE

20     By    s/ Ray W. Kahler                     .      By s/ Laura P. Hansen
       Ray W. Kahler, WSBA #26171                        Gavin W. Skok, WSBA #29766
21     413 8th Street                                    Laura P. Hansen, WSBA #48669
       Hoquiam, WA 98550                                 1001 Fourth Avenue, Suite 4500
22     Telephone: 360.533.2710                           Seattle, WA 98154
       Facsimile: 360.532.8032                           Telephone: 206.624.3600
23     Email: ray@stritmatter.com                        Facsimile: 206.389.1708
                                                         Email: gskok@foxrothshchild.com
24                                                               lhansen@foxrothschild.com
25                                                       Attorneys for Defendant Valve Corporation
26
       STIPULATED MOTION TO STRIKE AND RESET                                           FOX ROTHSCHILD LLP
       DEADLINES (2:16-CV-01941-JLR) - 1                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
                                                                                                      206.624.3600


     114999297
                 Case 2:16-cv-01941-JLR Document 61 Filed 10/08/20 Page 3 of 4



       JONES WARD PLC
 1
       By       s/ Jasper D. Ward IV           .
 2     Jasper D. Ward IV (admitted pro hac vice)
       Alex C. Davis (admitted pro hac vice)
 3     1205 East Washington Street, Suite 111
       Louisville, KY 40206
 4     Telephone: 502.882.6000
       Facsimile: 502.587.2007
 5     Email: jasper@jonesward.com
              alex@jonesward.com
 6
       Attorneys for Plaintiffs
 7
 8
 9
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
       STIPULATED MOTION TO STRIKE AND RESET                           FOX ROTHSCHILD LLP
       DEADLINES (2:16-CV-01941-JLR) - 2                             1001 FOURTH AVENUE, SUITE 4500
                                                                                 SEATTLE, WA 98154
                                                                                      206.624.3600


     114999297
                 Case 2:16-cv-01941-JLR Document 61 Filed 10/08/20 Page 4 of 4




 1                                               ORDER

 2          Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that all of

 3 the deadlines in the Initial Scheduling Order (Dkt. #57) are stricken. The Court will reset the
 4 deadlines for the parties’ Rule 26(f) conference, initial disclosures, and submission of the
 5 Combined Joint Status Report and Discovery Plan to particular dates that will be determined
 6 after the Court rules on Defendant Valve Corporation’s pending motion to dismiss (Dkt. #59).

 7          IT IS SO ORDERED.

 8          DATED this ___ day of ____________, 2020.

 9
10                                                       ____________________________________
                                                         The Honorable James L. Robart
11                                                       United States District Court Judge

12 Presented by:
13 FOX ROTHSCHILD LLP
14
   By s/ Laura P. Hansen
15 Gavin W. Skok, WSBA #29766
   Laura P. Hansen, WSBA #48669
16
   Attorneys for Defendant Valve Corporation
17
18 STRITMATTER KESSLER KOEHLER MOORE
19 By s/ Ray W. Kahler
   Ray W. Kahler, WSBA #26171
20
21 JONES WARD PLC
22 By s/ Jasper D. Ward IV
   Jasper D. Ward IV (admitted pro hac vice)
23 Alex C. Davis (admitted pro hac vice)
24 Attorneys for Plaintiffs
25
26
       STIPULATED MOTION TO STRIKE AND RESET                                        FOX ROTHSCHILD LLP
       DEADLINES (2:16-CV-01941-JLR) - 3                                          1001 FOURTH AVENUE, SUITE 4500
                                                                                              SEATTLE, WA 98154
                                                                                                   206.624.3600


     114999297
